Case 3:18-cv-00718-JAG Document 376 Filed 06/03/21 Page 1 of 2 PagelD# 13191

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

 

IN RE: INTERIOR MOLDED DOORS Lead Civil Action No. 3:18-cv-00718-JAG
ANTITRUST LITIGATION

 

 

ORDER GRANTING DIRECT PURCHASER PLAINTIFFS’ MOTION FOR (1) AN
AWARD OF ATTORNEYS’ FEES, (2) REIMBURSEMENT OF LITIGATION
EXPENSES, AND (3) SERVICE AWARDS FOR THE CLASS REPRESENTATIVES

WHEREAS, the Court has granted final approval to Direct Purchaser Plaintiffs’ Revised
Settlement Agreement with Defendants JELD-WEN, Inc. and Masonite Corporation dated January
27, 2021;

WHEREAS, Direct Purchaser Plaintiffs filed a Motion for (1) An Award of Attorneys’
Fees, (2) Reimbursement of Litigation Expenses, and (3) Service Awards for the Class
Representatives (the “Motion”),

IT IS HEREBY ORDERED:

1. The Motion is GRANTED.

2. Terms used in this Order that are defined in the Motion are, unless otherwise
defined herein, used in this Order as defined in the Motion.

3. The Court finds that the Notice provided to the settlement classes of Co-Lead
Counsel’s request for an award of attorneys’ fees, reimbursement of litigation expenses, and
service awards for the Class Representatives meets the requirements of Rule 23 of the Federal
Rules of Civil Procedure and due process, was the best notice practicable under the circumstances,

and constitutes due and sufficient notice to all persons entitled thereto.
Case 3:18-cv-00718-JAG Document 376 Filed 06/03/21 Page 2 of 2 PagelD# 13192

4, Direct Purchaser Plaintiffs’ Counsel (“Class Counsel”) are hereby awarded
33 1/3% of the Settlement Fund, which amount currently equals $20,533,333.33, plus accrued
interest.

3; Class Counsel are hereby awarded litigation expenses in the amount of
$3,580,001.25 to be paid from the Settlement Fund.

6. The awards of attorney fees and expenses shall be allocated among Class Counsel
by Co-Lead Counsel, Boni, Zack & Snyder LLC and Spector Roseman & Kodroff, P.C., in a
manner that, in Co-Lead Counsel’s good-faith judgment, reflects Class Counsel’s contributions of
time and money to the institution, prosecution and resolution of the litigation.

7, At the request and suggestion of Co-Lead Counsel, each of the two named
plaintiffs, Grubb Lumber Co., Inc. and Philadelphia Reserve Supply Co., is awarded a service
award in the amount of $75,000.00, in addition to any distributions as part of the Settlement Fund
to which it may be entitled, to compensate it for the time and efforts in leading this case for the
benefit of all members of the Class.

SO ORDERED.

BY THE COURT:

2 Femme 202 jy he J

JohbnA Gibr new Ir

The Howegables| rola ibwe US.D.J.

 
